Exhibit 10.71
Execution Version
VOTING AGREEMENT
     THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
June 18, 2009, by and among Smith & Wesson Holding Corporation, a Nevada
corporation (“S&W”), SWAC-USR I, Inc., a Delaware corporation and wholly owned
subsidiary of S&W (“SWAC I”), and the persons listed on Schedule 1 attached
hereto (each a “Principal Stockholder,” and collectively, the “Principal
Stockholders”).
RECITALS
     WHEREAS, simultaneously with the execution and delivery of this Agreement,
S&W, SWAC I, SWAC-USR II, a Delaware corporation and wholly owned subsidiary of
S&W (“SWAC II”), Universal Safety Response, Inc., a New York corporation
(“USR”), and William C. Cohen, Jr. as Stockholders’ Representative entered into
an Agreement and Plan of Merger dated as of the date hereof (as it may be
amended from time to time, the “Merger Agreement”), pursuant to which (a) SWAC I
shall merge with and into USR (the “Initial Merger”); and (b) immediately
following the effective time of the Initial Merger, USR shall merge with and
into SWAC II (the “Subsequent Merger” and, together with the Initial Merger, the
“Mergers”);
     WHEREAS, as of the date hereof, each Principal Stockholder is the record
and beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended) of the number of shares of USR’s common stock, $0.0001 par
value per share (“USR Common Stock”), set forth on Schedule 1 attached hereto
(and together with any shares of USR Common Stock to which any Principal
Stockholder otherwise acquires record or beneficial ownership after the date of
this Agreement, including, without limitation, shares of USR Common Stock issued
or issuable upon the conversion, exercise, or exchange, as the case may be, of
all securities held by such Principal Stockholder which are convertible into, or
exercisable or exchangeable for, shares of USR Common Stock, the “Shares”);
     WHEREAS, as an inducement and a condition to S&W and SWAC I entering into
the Merger Agreement, pursuant to which the Principal Stockholders will receive
the consideration provided for in the Merger Agreement upon conversion of the
shares of USR Common Stock owned by the Principal Stockholders, each Principal
Stockholder has agreed to enter into this Agreement; and
     WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the same meanings in this Agreement as in the Merger
Agreement.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt,
sufficiency, and adequacy of which are hereby acknowledged, the parties agree as
follows:
     1. Agreement to Vote Shares. Each Principal Stockholder hereby severally
covenants and agrees that, during the period commencing on the date of this
Agreement and continuing until the earlier of (x) the termination of the Merger
Agreement and (y) the Effective Time (such period, the “Voting Period”), at any
meeting of the holders of USR Common Stock,

 



--------------------------------------------------------------------------------



 



however called, and at any adjournment thereof, and in connection with any
written consent, vote, or approval of the holders of any USR Common Stock,
sought with respect to the Merger Agreement and the transactions contemplated
thereby, such Principal Stockholder shall vote or give written consent of (or
cause to be voted or written consent to be given), to the extent not voted by
S&W pursuant to the irrevocable proxy in Section 2 hereof, all of his, her, or
its Shares (a) in favor of the Mergers and the adoption and approval of the
Merger Agreement, the terms thereof, the transactions contemplated thereby, and
any actions required in furtherance thereof; (b) against any action,
transaction, or agreement that would result in a breach in any material respect
of any covenant or agreement of USR under the Merger Agreement; and (c) against
any Acquisition Proposal other than the Mergers and against any proposed action
or transaction that could reasonably be expected to impede, frustrate, nullify,
prevent, or materially delay consummation of the Mergers or is otherwise in any
material respect inconsistent therewith. Each Principal Stockholder by this
Agreement agrees that such Principal Stockholder shall not enter into any voting
or other agreement or understanding with any person the effect of which would be
to violate the provisions, covenants, and agreements contained in this
Section 1.
     2. Irrevocable Proxy. Each Principal Stockholder hereby revokes any and all
previous proxies granted with respect to the Shares. Without in any way limiting
each Principal Stockholder’s right to vote his, her, or its Shares in his, her,
or its sole discretion on any matters other than those set forth in Section 1,
by entering into this Agreement, each Principal Stockholder hereby grants a
proxy appointing S&W as such Principal Stockholder’s attorney-in-fact and proxy,
with full power of substitution, for and in the Principal Stockholder’s name, to
vote, express consent or dissent, or otherwise to utilize that voting power
solely in the manner contemplated by Section 1 above with respect to the Shares.
The proxy granted by each Principal Stockholder pursuant to this Section 2 is
irrevocable (except as provided in the following sentence) and is granted in
consideration of S&W entering into this Agreement and the Merger Agreement and
incurring certain related fees and expenses. The proxy granted by each Principal
Stockholder shall not be revoked prior to the expiration of the Voting Period.
Each Principal Stockholder shall perform such further acts and execute such
further proxies and other documents and instruments as may reasonably be
required to vest in S&W the power to carry out and give effect to the provisions
of this Agreement.
     3. No Solicitation. Except as otherwise required by law, during the term of
this Agreement, each Principal Stockholder, solely in his, her, or its capacity
as a stockholder of USR, shall not directly or indirectly (a) solicit, initiate,
or encourage (or authorize any person to solicit, initiate, or encourage),
including by way of furnishing information, any submission of an Acquisition
Proposal; (b) participate in any discussion or negotiations regarding, or
furnish to any other person any information with respect to, or assist or
otherwise cooperate in any way with, or participate in, facilitate, or encourage
any effort or attempt by any other person in connection with an Acquisition
Proposal; (c) approve, endorse, or recommend any of the foregoing; or (d) enter
into any letter of intent or similar document or any contract, agreement, or
commitment contemplating or otherwise relating to any of the foregoing.
     4. Representations and Warranties of Each Principal Stockholder. Each
Principal Stockholder hereby severally, and not jointly, represents and warrants
to S&W and SWAC I (as to such Principal Stockholder) as follows:

2



--------------------------------------------------------------------------------



 



          (a) Authority. Such Principal Stockholder has all necessary legal
capacity, power, and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by such Principal Stockholder and the consummation of
the transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of such Principal Stockholder and, assuming the due
authorization, execution, and delivery of this Agreement by S&W and SWAC I, this
Agreement constitutes a legal, valid, and binding obligation of such Principal
Stockholder, enforceable against such Principal Stockholder in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
reorganization, fraudulent conveyance, insolvency, moratorium, or similar laws
affecting the rights and remedies of creditors generally and by equitable
principles of general application (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
          (b) Ownership of the Shares. As of the date hereof, such Principal
Stockholder is the record and beneficial owner of, and has good and marketable
title to, the Shares listed beside such Principal Stockholder’s name on
Schedule 1 attached hereto, free and clear of all claims, liens, encumbrances,
and security interests of any nature whatsoever, except as set forth on
Schedule 1, and such Principal Stockholder does not own, of record or
beneficially, any shares of capital stock of USR other than the Shares listed
beside such Principal Stockholder’s name on Schedule 1 attached hereto. Such
Principal Stockholder has sole voting power and sole power to issue instructions
with respect to the matters set forth in Section 1, sole power of disposition,
and sole power to agree to all of the matters set forth in this Agreement, in
each case with respect to all of such Principal Stockholder’s Shares, with no
material limitations, qualifications, or restrictions on such rights, subject
only to applicable securities laws and the terms of this Agreement.
          (c) Consents and Approvals; No Violation. (i) Except as may be
required by the Exchange Act or the HSR Act, no filing with, and no permit,
authorization, consent, or approval of, any Governmental Entity is necessary for
the execution of this Agreement by such Principal Stockholder and the
consummation by such Principal Stockholder of the transactions contemplated by
this Agreement; and (ii) none of the execution and delivery of this Agreement by
such Principal Stockholder, the consummation by such Principal Stockholder of
the transactions contemplated by this Agreement, or compliance by such Principal
Stockholder with any of the provisions of this Agreement shall (A) conflict with
or result in any breach of any applicable documents to which such Principal
Stockholder is a party, (B) result in a violation or breach of, or constitute
(with or without notice or lapse of time, or both) a default (or give rise to
any third party right of termination, cancellation, amendment, or acceleration)
under any of the terms, conditions, or provisions of any note, bond, mortgage,
indenture, license, contract, commitment, arrangement, understanding, agreement,
or other instrument or obligation of any kind to which such Principal
Stockholder is a party, or (C) violate any order, writ, injunction, decree,
judgment, statute, rule, or regulation applicable to such Principal Stockholder,
except in each case where the absence of filing or authorization, conflict,
violation, breach, or default would not materially impair the ability of such
Principal Stockholder to consummate the transactions contemplated by this
Agreement.
          (d) No Finder’s Fees. Except as disclosed pursuant to the Merger
Agreement, no broker, investment banker, financial advisor, or other person is
entitled to any

3



--------------------------------------------------------------------------------



 



broker’s, finder’s, financial advisor’s, or other similar fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of such Principal Stockholder.
          (e) Other Proxies Revoked. Except for this Agreement, such Principal
Stockholder has revoked or terminated any and all proxies, voting agreements, or
similar arrangements previously given or entered into with respect to such
Principal Stockholder’s Shares.
     5. Covenants of Each Principal Stockholder. During the Voting Period, each
Principal Stockholder severally covenants and agrees as follows:
          (a) Restriction on Transfer, Proxies, and Non-Interference. Except as
contemplated by this Agreement or the Merger Agreement, such Principal
Stockholder shall not (i) directly or indirectly, offer for sale, sell,
transfer, tender, pledge, encumber, assign, or otherwise dispose of, or enter
into any contract, option, or other arrangement or understanding with respect
to, or consent to the offer for sale, transfer, tender, pledge, encumbrance,
assignment, or other disposition of, any or all of such Principal Stockholder’s
Shares; (ii) grant any proxies or powers of attorney, deposit any of such
Principal Stockholder’s Shares into a voting trust, or enter into a voting
agreement with respect to any of such Principal Stockholder’s Shares; or
(iii) take any action that would make any representation or warranty of such
Principal Stockholder contained in this Agreement untrue or incorrect in any
material respect or have the effect of preventing or disabling or delaying such
Principal Stockholder from performing such Principal Stockholder’s obligations
under this Agreement.
          (b) Stop Transfer; Changes in Subject Shares. Such Principal
Stockholder agrees with, and covenants to, S&W and SWAC I that (i) this
Agreement and the obligations hereunder shall attach to such Principal
Stockholder’s Shares and shall be binding upon any person or entity to which
legal or beneficial ownership shall pass, whether by operation of law or
otherwise; (ii) upon the request of S&W, such Principal Stockholder shall
deliver certificates representing such Principal Stockholder’s Shares to be
legended to the effect that such Shares are subject to this Agreement; and
(iii) such Principal Stockholder shall not request that USR register the
transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any or all of such Principal Stockholder’s Shares, unless such
transfer is made in compliance with this Agreement.
          (c) Dissenter’s Rights. Such Principal Stockholder agrees not to
exercise any dissenter’s rights (including, without limitation, under
Section 623 of the NYBCL) that may arise with respect to the Mergers.
     6. Fiduciary Duties. Each Principal Stockholder signs this Agreement solely
in such Principal Stockholder’s capacity as an owner of such Principal
Stockholder’s Shares and no person executing this Agreement who is during the
term of this Agreement a director or officer of USR makes any agreement or
understanding in this Agreement in his or her capacity as a director or officer.
Notwithstanding anything in this Agreement to the contrary, the covenants and
agreements set forth in this Agreement shall not prevent a Principal Stockholder
or any of such Principal Stockholder’s designees serving on USR’s Board of
Directors or as any officer or

4



--------------------------------------------------------------------------------



 



employee of USR from taking any action while acting in the capacity of a
director, officer, or employee of USR in satisfying such Principal Stockholder’s
fiduciary duties solely with respect to such capacity.
     7. Miscellaneous.
          (a) Further Assurances. From time to time, at any other party’s
reasonable request and without further consideration, each party shall execute
and deliver such additional documents and take all such further lawful action as
may be necessary or reasonably requested to consummate and make effective the
transactions contemplated by this Agreement.
          (b) Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter of this Agreement.
          (c) Assignment. This Agreement shall not be assigned by operation of
law or otherwise without the prior written consent of the other parties.
          (d) Amendments and Waivers. This Agreement may not be amended,
changed, supplemented, waived, or otherwise modified or terminated, except upon
the execution and delivery of a written agreement executed by all of the
relevant parties.
          (e) Notices. All notices, requests, consents, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given and received (i) if mailed by registered or certified mail,
three business days after deposit in the United States mail, postage prepaid,
return receipt requested; (ii) upon confirmation of a receipt of a facsimile or
e-mail transmission; (iii) if hand delivered, upon delivery against receipt or
upon refusal to accept the notice; or (iv) if delivered by a standard overnight
courier, one business day after deposit with such courier, postage prepaid, in
each case, addressed to such party at the address set forth below:
          If to the Principal Stockholders: At the address set forth beside each
Principal Stockholder’s name listed on Schedule 1.
          with a copy given in the manner prescribed above, to:
Universal Safety Response, Inc.
277 Mallory Station Road, Suite 112
Franklin, Tennessee 37067-8251
Attention: Matthew A. Gelfand
Phone: (615) 224-0414
Fax: (615) 224-0411
E-mail: mgelfand@usrgrab.com

5



--------------------------------------------------------------------------------



 



          and to:
Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238
Attention: Howard H. Lamar III, Esq.
Phone: (615) 742-6209
Fax: (615) 742-2709
E-mail: hlamar@bassberry.com
          If to S&W or SWAC I:
Smith & Wesson Holding Corporation
2100 Roosevelt Avenue
Springfield, Massachusetts 01104-1606
Attention: Michael F. Golden
Phone: (413) 747-3349
Fax: (413) 739-8528
E-mail: mgolden@smith-wesson.com
          with a copy given in the manner prescribed above, to:
Greenberg Traurig, LLP
2375 E. Camelback Road, Suite 700
Phoenix, Arizona 85016
Attention: Robert S. Kant, Esq.
Phone: (602) 445-8000
Fax: (602) 445-8100
E-mail: kantr@gtlaw.com
or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner prescribed above.
          (f) Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal, or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality, or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision or portion of any provision had never been
contained in this Agreement.
          (g) Specific Performance. Each of the parties recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other parties to sustain damages for which they
would not have an adequate remedy at law for money damages, and therefore each
of the parties agrees that, in the event of any such breach, the aggrieved party
shall be entitled to the remedy of specific performance of such covenants and

6



--------------------------------------------------------------------------------



 



agreements and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled at law or in equity.
          (h) Remedies Cumulative. All rights, powers, and remedies provided
under this Agreement or otherwise available in respect of this Agreement at law
or in equity shall be cumulative and not alternative, and the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such party.
          (i) No Waiver. The failure of any party to exercise any right, power,
or remedy provided under this Agreement or otherwise available in respect of
this Agreement at law or in equity, or to insist upon compliance by any other
party with its obligations under this Agreement, and any custom or practice of
the parties at variance with the terms of this Agreement shall not constitute a
waiver by such party of its right to exercise any such or other right, power, or
remedy or to demand such compliance.
          (j) No Third Party Beneficiaries. This Agreement is not intended to be
for the benefit of, and shall not be enforceable by, any person who or which is
not a party to this Agreement.
          (k) Governing Law. This Agreement shall be deemed a contract made
under, and for all purposes shall be construed in accordance with, the internal
laws of the state of Delaware without regard to principles of conflicts of law.
          (l) Descriptive Headings. The descriptive headings used in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement.
          (m) Counterparts. This Agreement may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.
          (n) No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in S&W any direct or indirect ownership or incidence of
ownership of or with respect to any Shares, except as otherwise provided herein.
All rights, ownership, and economic benefits of and relating to the Shares shall
remain vested in and belong to the Principal Stockholders, and S&W shall not
have any authority to direct the Principal Stockholders in the voting or
disposition of any of the Shares, except as otherwise provided herein.
     8. Termination. This Agreement and the covenants and agreements set forth
in this Agreement shall terminate upon the expiration of the Voting Period.
[Remainder of Page Intentionally Left Blank]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, S&W, SWAC I, and each Principal Stockholder have caused
this Voting Agreement to be duly executed as of the day and year first above
written.

            SMITH &WESSON HOLDING CORPORATION
      By:   /s/ William F. Spengler      Name:   William F. Spengler     
Title:   Executive Vice President, Chief Financial Officer and Treasurer       
SWAC-USR I, INC.
      By:   /s/ William F. Spengler      Name:   William F. Spengler     
Title:   Vice President, Chief Financial Officer and Treasurer     

SIGNATURE PAGE TO VOTING AGREEMENT

 



--------------------------------------------------------------------------------



 



            THE PRINCIPAL STOCKHOLDERS:       /s/ Matthew A. Gelfand     MATTHEW
A. GELFAND       /s/ James C. Herrmann     JAMES C. HERRMANN       /s/ Peter
Nofi     PETER NOFI       THE W.C. COHEN, JR. REVOCABLE TRUST DATED AS OF
DECEMBER 23, 1998
      By:   /s/ William C. Cohen, Jr.       William C. Cohen, Jr., Trustee     
          INVESTCORP INTERLACHEN MULTI-STRATEGY MASTER FUND
      By: Interlachen Capital Group LP, Authorized Signatory
      By:   /s/ Gregg T. Colburn     Name:  Gregg T. Colburn     Title: 
Authorized Signatory    

SIGNATURE PAGE TO VOTING AGREEMENT

 